DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Wingate (Reg. No. 38,662) on 05/26/2021.
3.	The application has been amended as follows: 
1. (Currently Amended) A transformer comprising:
a core;
a first winding wound around the core;
a second winding coaxially wound around the first winding so as to surround the first winding and forming an air gap between the first winding and the second winding; and 
a plate from a plurality of interchangeable plates based on a desired leakage reactance value, each of the plurality of interchangeable plates having a relative permeability greater than 1 and less than 75 and each structured to be placed in the air gap between the first winding and the second winding so as to increase a leakage reactance of the transformer, 
11. (Withdrawn, Currently Amended)	A method for constructing a power transformer comprising:
wrapping a first winding around a limb of a core; 
coaxially wrapping a second winding around the first winding such that an air gap is formed between the first winding and the second winding; 
selecting a plate from a plurality of interchangeable plates to be inserted into the air gap based on a desired leakage reactance value, each of the plurality of interchangeable plates having a relative permeability greater than 1 and less than 75 and each structured to be placed in the air gap between the first winding and the second winding so as to increase a leakage reactance of the power transformer, wherein each of a plurality of the plurality of interchangeable plates have a different relative permeability than other interchangeable plates of the plurality of the plurality of interchangeable plates; and

inserting the selected plate into the air gap.

Election/Restrictions
4.	Claims 1-4, and 7-10 are allowable. Claims 5-6, and 11-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, and among Species I-VI, as set forth in the Office action mailed on 06/02/2020, is hereby withdrawn and claims  5-6, and 11-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, transformer comprising: a plate selected from a plurality of interchangeable plates based on a desired leakage reactance value, each of the plurality of interchangeable plates having a relative permeability greater than 1 and less than 75 and each structured to be placed in the air gap between the first winding and the second winding so as to increase a leakage reactance of the transformer, each of a plurality of the plurality of interchangeable plates having a different relative permeability than other interchangeable plates of the plurality of the plurality of interchangeable plates.
Claim 11 recites, inter alia, a method for constructing a power transformer comprising: selecting a plate from a plurality of interchangeable plates to be inserted into the air gap based on a desired leakage reactance value, each of the plurality of interchangeable plates having a relative permeability greater than 1 and less than 75 and each structured to be placed in the air gap between the first winding and the second winding so as to increase a leakage reactance of the power transformer, wherein each of a plurality of the plurality of interchangeable plates have a different relative permeability than other interchangeable plates of the plurality of the plurality of interchangeable plates; and inserting the selected plate into the air gap.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837